Citation Nr: 1736250	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-18 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for multiple lipomas.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant representive: Pennsylvania Department of Military 	and Veterans Affairs


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1966 to June 1970, from May 1989 to August 1989, and from February 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the RO in Philadelphia, Pennsylvania, that denied an increased disability rating in excess of 30 percent for the service-connected multiple lipomas with surgical scars.  

In a July 2014 rating decision, the Decision Review Officer in Philadelphia, Pennsylvania, assigned separate disability ratings for the surgical scars relating to the multiple lipomas as follows: a 10 percent rating assigned for a tender surgical scar on the anterior trunk, effective July 25, 2013; a 10 percent rating assigned for residuals of a surgical scar on the posterior trunk, effective July 25, 2013; and a noncompensable rating assigned for residuals of multiple surgical, superficial, and nonlinear scars, effective May 24, 2010 (collectively, "surgical scars").  The Veteran did not file a Notice of Disagreement as to the July 2014 rating decision; as such, the separate initial disability ratings assigned for the surgical scars relating to the service-connected multiple lipomas are not before the Board on appeal.  See Roper v. Nicholson, 20 Vet. App. 173 (2006); Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008) (holding that, when a separate rating has been assigned for a secondary disability and a notice of disagreement has not been filed, 38 C.F.R. § 3.310(a) does not require VA to adjudicate the elements of effective date or disability rating of a secondary disability in the same decision as the primary disability).  In a subsequent July 2014 Supplemental Statement of the Case (SSOC), the RO continued the 30 percent disability rating for the underlying service-connected multiple lipomas.

In May 2015, the Board remanded the issues on appeal to the RO for further development.  Unfortunately, for the reasons stated below, the Board must once again remand the matter to the RO.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issues of an increased rating for multiple lipomas and a TDIU are REMANDED to the RO.  


REMAND

Increased Rating for Multiple Lipomas

This matter was previously before the Board in May 2015, at which time the Board remanded the matter to the RO for further development.  Specifically, the Board's May 2015 remand directives instructed the RO to schedule the Veteran for a new VA examination to assist in determining the current severity of the service-connected multiple lipomas, with instructions for the VA examiner to clearly distinguish symptomatology relating to the multiple lipomas from the symptomatology relating to the separately-rated surgical scars.

In March 2016, the Veteran was provided with a VA examination for skin diseases; however, the record reflects this VA examination was provided in relation to an unrelated December 2015 claim for service connection for seborrheic dermatitis, folliculitis of the scalp, and secondary acne on the neck and back.  The March 2016 VA examination report reflects the Veteran was diagnosed with seborrheic dermatitis and the remainder of the VA examination report contains clinical findings and a medical opinion pertaining to the seborrheic dermatitis only.  The VA examiner noted at the end of the March 2016 VA examination report that the Veteran is service connected for multiple lipomas, but that the request for a VA examination did not ask for an evaluation of the multiple lipoma disorder.

In March 2017, the Veteran was provided with a VA examination for the separately-rated multiple lipoma surgical scars.  The March 2017 VA examination report reflects clinical findings and symptomatology pertaining to the surgical scars only.

Pursuant to the Board's May 2015 remand directives, the Veteran was to be provided with a new VA examination to assess the current severity of the service-connected multiple lipomas; however, the appeal was returned to the Board for adjudication in June 2017 without having provided the requested VA examination.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board finds that the May 2015 remand directives were not complied with, and another remand is necessary to provide the Veteran with a new VA examination for the service-connected multiple lipomas.

Entitlement to a TDIU

The Board's May 2015 decision found that the issue of a TDIU had been raised by the record.  As such, the Board's May 2015 remand directives instructed the RO to develop and adjudicate the TDIU issue, and, should the benefit remain denied, to issue a Supplemental Statement of the Case and return the matter to the Board.

The issue of a TDIU was developed upon remand and denied in a May 2017 rating decision of the Decision Review Officer at the Veterans Benefit Administration.  The RO did not issue a SSOC as to the issue of a TDIU, and did not return the issue to the Board for adjudication in the June 2017 VA Form 8; thus, the Board's May 2015 remand directives were not fully complied with.  Stegall, 11 Vet. App. at 271.

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the RO should attempt to obtain any outstanding VA treatment records for the period from August 2017.

Accordingly, the issues of an increased rating for multiple lipomas and a TDIU are REMANDED for the following actions:

1.	Associate with the record all VA treatment records for the period starting from August 2017.

2.	Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected multiple lipomas.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.

All signs and symptoms of the multiple lipomas should be reported in detail.  The VA examiner should indicate whether the multiple lipomas require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for any period.  The VA examiner should also indicate the percentage of the entire body and exposed areas that the multiple lipomas affect.

The VA examiner should distinguish the symptomatology related to the multiple lipoma disorder from the symptomatology associated with the separately-rated multiple lipoma related surgical scars.

3.	Thereafter, readjudicate the issues on appeal, including entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







